Citation Nr: 9919450	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  93-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for dementia as 
secondary to the service-connected closed head injuries.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.

4.  Entitlement to an increased evaluation for the residuals 
of head trauma, with headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1985 and from April 1986 to August 1989.

This appeal arose from a March 1990 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied his claims for service 
connection and increased evaluations.  This decision was 
confirmed and continued by rating actions issued in September 
1990 and May 1991.  The veteran testified at a personal 
hearing in September 1991; the hearing officer continued the 
denials of his claims in March 1992.  A rating action was 
then issued in January 1993.  In April 1995, this case was 
remanded for additional development.  In July 1996, a rating 
action was issued which denied entitlement to the benefits 
sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The veteran's representative, in the February 1997 Informal 
Hearing Presentation, appears to be raising a claim for an 
increased evaluation for the service-connected degenerative 
changes of the cervical spine.  At the time of the March 1997 
remand, it had been found that this issue was not 
inextricably intertwined with an issue on appeal, and had not 
been properly prepared for appellate review; thus, it was 
referred to the RO for appropriate action.  However, no such 
action was taken.  Therefore, this issue will again be 
referred to the RO.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from dementia related to his service-
connected closed head injuries.

2.  The veteran's right knee chondromalacia is manifested by 
no effusion, full range of motion with mild crepitus, some 
aching on full extension and flexion and no signs of atrophy 
or laxity.

3.  The veteran's left knee chondromalacia is manifested by 
no effusion, full range of motion and no signs of atrophy or 
laxity.

4.  The veteran's head trauma with headaches is manifested by 
headaches averaging no more than one in two months over the 
last several months.


CONCLUSIONS OF LAW

1.  The appellant has not presented evidence of a well 
grounded claim for service connection for dementia secondary 
to the service-connected closed head injuries.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.310(a), 3.655(a) 
& (b) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the right knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.45, Codes 5257, 5260, 
5261 (1998).

3.  The criteria for a compensable evaluation for the left 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.45, Codes 5257, 5260, 5261 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for the head trauma with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for dementia 
secondary to the service-connected closed 
head injuries

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

When entitlement to a benefit, such as an original 
compensation claim (that is, service connection) cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, the claim shall 
be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b) (1998).

The veteran's service medical records included a Medical 
Evaluation Board of April 1989, which showed a diagnosis of 
dementia as a residual of head trauma.  A VA examination 
performed in November 1989 did not diagnose dementia and 
suggested further evaluation to rule out organic affective 
syndrome and/or organic psychosis.

A June 1990 VA outpatient treatment record contained the 
veteran's complaints of experiencing episodes when he cannot 
remember how he got places.  He indicated that his wife would 
throw water in his face to bring him out of the "trance."  
There was a question of petit mal seizures versus 
dissociative state.  A VA examination conducted in November 
1990 found no evidence of dementia, but did diagnose a 
psychiatric disorder.  During a September 1991 personal 
hearing, he stated that he had times when his mind would go 
blank.

In September 1995, the veteran underwent a VA epilepsy and 
narcolepsy examination.  He indicated that he had had two 
head injuries in 1985 and 1986.  Since that time, he stated 
that he had suffered from headaches.  An MRI and an EEG 
conducted in 1989 had been normal and a June 1989 VA 
hospitalization showed normal cognition, no true dementia and 
no organic brain syndrome.  Psychological testing indicated 
that he was making an attempt to make himself look worse than 
he actually was.  He denied any symptoms that might be 
generalized tonic clonic seizures, although he described 
episodes of feeling "spaced out."  The mental status 
examination noted that he projected a sense of incapacity and 
bewilderment.  He was almost histrionic, which was either a 
deliberate or unconscious attempt to convince the examiner 
that he needed help.  He was able to report the year but not 
the month.  He was appropriate, but indicated that he had 
memory loss and an inability to find the right words.  His 
episodes of disassociation were noted to be too long to be 
seizures, and they were felt to be likely of psychogenic 
origin.  The impression was that he did not have a seizure 
disorder.  No conclusions could be drawn from the 
neuropsychological testing, which was of questionable 
validity because of his failure to respond.

The veteran was examined by VA in June 1997.  He stated that 
he had PTSD, memory loss and other cognitive slowing.  
Psychological testing done one and one-half years ago 
demonstrated malingering.  He was alert and cooperative and 
the neurological examination was negative.  His history of 
emotional, cognitive and headache problems seem to have 
stemmed from his active duty.  The extent of his dementia was 
difficult to assess in the absence of detailed 
neuropsychological testing.  He reported for a psychiatric 
examination; this did not find any gross cognitive deficits 
and he was able to give some detailed accounts of past 
events.  Overall, he did not present any signs of dementia.  
A September 1997 addendum to the examination noted that the 
veteran had failed to report more than once for scheduled 
neuropsychological testing.  However, past EEGs, CT scans and 
MRIs had all been negative.  The examiner noted that it was 
unfortunate that the veteran could not or would not undergo 
neuropsychological testing.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the service medical records had 
suggested that there was a possibility that either an organic 
affective syndrome and/or an organic psychosis could have 
been present in service.  This would suggest that a disease 
was present in service.  However, due to the veteran's 
failure to report for detailed neuropsychological testing, it 
is unclear from this record whether dementia related to his 
service-connected closed head injuries currently exists.  
Since the objective evidence does not show the existence of a 
current disability, the question of a relationship between 
such a disorder and any disease noted in service has been 
rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Entitlement to increased evaluations 
for right and left knee disabilities and 
for the residuals of head trauma with 
headaches

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for head trauma with headaches, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FACTS


Right knee disorder

The veteran was initially awarded service connection for a 
right knee disorder by a rating action issued in September 
1986.  A VA examination conducted in November 1989 noted that 
there was no evidence of swelling or tenderness.  However, 
there was evidence of anterior/posterior instability 
(anterior cruciate ligament and lateral collateral ligament 
laxity).  He was noted to be wearing a brace.  During a 
September 1991 personal hearing, he noted that had had to get 
a new knee brace.

VA examined the veteran in September 1995.  He said that he 
had pain in his knee on using stairs, upon kneeling and when 
driving any distance.  He indicated that he used a cane.  
Some atrophy of the vastus medialis musculature was present, 
but there was full range of motion.  There was no effusion 
and all his ligaments were normal.  The McMurray's test was 
negative but the patella test was positive.  An x-ray was 
negative.  The diagnosis was chondromalacia patella of the 
right knee.

The veteran was examined by VA in June 1997.  He noted that 
his right knee pain was worse than the pain on the left.  He 
complained of some crepitus sensation, but denied any 
swelling.  He stated that he occasionally wore a brace.  The 
objective examination noted no gait abnormality.  The knee 
was cool and there was no effusion.  Range of motion was full 
with some mild crepitus under the patellofemoral region with 
some aching on full extension and flexion.  There was no 
atrophy of the thigh muscles.  It was noted that his pain was 
consistent with chondromalacia.  The use of the brace could 
merely help stabilize the right patella; however, it did not 
necessarily imply any sort of ligament laxity.


Left knee disorder

The veteran was awarded service connection for a left knee 
disability by a rating action issued in September 1986.  An 
October 1989 VA outpatient treatment record noted that his 
left knee was in a brace.  It was slightly tender to 
palpation over the knee.  The joint was not swollen.  
Mobility was intact, but he was tender with lateral 
deviation.

VA examined the veteran in June 1997.  He indicated that his 
left knee hurt less than the right knee.  The objective 
examination revealed no gait abnormality.  The joint was cool 
and there was no effusion.  Range of motion was full and 
there was no evidence of atrophy of the thigh muscles.  His 
pain was consistent with chondromalacia patella.


Head trauma with headaches

According to the veteran's VA outpatient treatment record, he 
was seen for a throbbing headache in October 1989.  He 
complained of photophobia.  The assessment was post-traumatic 
headaches.  A November 1989 VA examination noted that his 
chronic headaches had responded somewhat to Verapamil.  A 
treatment record from April 1990 noted that his headaches 
were relieved by Fiorinal.  On July 6, 1990, he complained of 
a headache so severe that it had woken him up.  On July 24, 
1990, he indicated that he had photophobia.  Chronic 
headaches were diagnosed.  

The veteran was examined by VA in November 1990.  He was 
referred for a neurological evaluation for headaches.  He 
complained that light bothered his eyes, but the examiner was 
able to get him to remove his sunglasses.  He stated that he 
had daily aching in and around his right eye and temporal 
areas.  He denied any specific pattern, precipitants or 
alleviating factors.  The neurological examination was within 
normal limits.  The impression was that he did not have a 
neurological deficit; rather, he was noted to have a 
psychiatric problem.  

The veteran testified at a personal hearing in September 
1991.  He stated that he always had a headache, with constant 
pressure on the right side of his head from his eye to the 
back of his head.  

VA examined the veteran in September 1995.  He described a 
pain (which was not really typical of a headache) which 
radiated from the right side of his head to behind his right 
ear.  He stated that this pain was constant and throbbing in 
nature.  Light was noted to make these headaches worse.  He 
also noted that he had occasional nausea.  The impression was 
headache, probably due to trauma, but also intertwined with 
his PTSD.

The veteran was treated by VA on an outpatient basis between 
November 1995 and September 1997.  On May 16, 1996, he 
complained of a migraine headache, which he again noted on 
July 17, 1996.  On October 1 and 4, 1996, he again reported 
having headaches, which were diminished by the 4th.  On 
December 10, 1996, he noted that his main problem was 
headaches.  He said that these occurred at both temples at 
the front of the head.  An undated record indicated that a 
neurological examination was negative.  On August 7, 1997, it 
was noted that he had last been seen in June 1996 for 
headaches secondary to his PTSD.  For the last three months, 
he had noted a new type of headache, which was on the right 
side of the head and was constant in nature.  These seemed to 
emanate from his neck and caused occasional numbness in the 
upper extremities.  He did not appear to be in any acute 
distress, even though he indicated that he had a headache at 
the time of the examination.  Light touch to the right side 
of the head was diminished, although he admitted that his 
headache pain made it difficult for him to distinguish 
between that pain and the test.  His neck displayed mild 
decreased rotation, with a pulling sensation in the neck.  
The examiner suspected that his headaches were related to his 
neck complaints and muscle spasms, which his old neck injury 
might predispose him to.  On September 18, 1997, he 
complained of neck pain and headaches.


ANALYSIS

Knee disabilities

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

According to the applicable criteria, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  38 C.F.R. Part 4, 
Code 5257 (1998).

Limitation of flexion of either leg to 60 degrees or 
extension limited to 5 degrees warrants a noncompensable 
evaluation.  Limitation of flexion to 45 degrees or extension 
limited to 10 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 30 degrees or extension limited to 
15 degrees warrants a 20 percent evaluation.  38 C.F.R. Part 
4, Codes 5260, 5261 (1998).

The objective evidence of record does not indicate that a 20 
percent evaluation for the right knee disorder is justified.  
There is no evidence that suggests that he currently suffers 
from moderate impairment of the knee resulting from recurrent 
subluxation or lateral instability.  The VA examination 
conducted in June 1997 found no evidence of either 
subluxation or ligament laxity.  Moreover, this examination 
did not show that flexion was limited to 30 degrees or that 
extension was limited to 15 degrees, as would be required to 
justify a 20 percent evaluation under 38 C.F.R. Part 4, Codes 
5260 or 5261 (1998).  Furthermore, there is no evidence of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the joint.  Therefore, there is no 
indication that an evaluation in excess of 10 percent is 
warranted at this time.

In regard to the left knee disorder, the evidence does not 
indicate that a compensable evaluation is justified at this 
time.  The recent VA examination conducted in June 1997 did 
not demonstrate that he suffers from a slight impairment of 
this knee joint due to either recurrent subluxation or 
lateral instability.  Nor is there any indication that 
flexion is limited to 45 degrees or that extension is limited 
to 10 degrees, as would be required to warrant a 10 percent 
evaluation under the provisions of 38 C.F.R. Part, Codes 5260 
& 5261 (1998).  Moreover, there is no suggestion of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the joint.  Therefore, it is found 
that an evaluation in excess of 0 percent is not warranted at 
this time.


Head trauma with headaches

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

According to the applicable criteria, a 10 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  38 C.F.R. Part 4, Code 8100 
(1998).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's headache 
condition is not justified.  The most recent evidence of 
record, consisting of VA outpatient treatment records 
developed between November 1995 and September 1997, do not 
indicate that he suffers from characteristic prostrating 
attacks which occur, on an average, once a month over the 
last several months.  Significantly, there is no objective 
evidence that he reported any headaches between December 1996 
and August 1997.  Should the veteran suffer a headache, he 
should report for treatment, so that the number of headaches 
can be objectively documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for right knee, left knee and headache disorders.  


ORDER

Service connection for dementia secondary to head trauma is 
denied.

An increased evaluation for the service-connected right knee 
chondromalacia is denied.

A compensable evaluation for the service-connected left knee 
chondromalacia is denied.


An increased evaluation for the service-connected head trauma 
with headaches is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

